846 So. 2d 1220 (2003)
Bruce WILSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-928.
District Court of Appeal of Florida, Fifth District.
June 6, 2003.
Bruce Wilson, Chipley, Pro Se.
No appearance for Appellee.
PER CURIAM.
Bruce Wilson appeals the denial of his motion to mitigate sentence, pursuant to Rule 3.800(c). For the reasons stated below, we dismiss the appeal.
After being sentenced to a prison term followed by probation for having committed the crimes of false imprisonment, aggravated assault, battery, and violation of a domestic violence injunction, Wilson filed his 3.800(c) motion to mitigate sentence. The trial court denied the motion on October 3, 2002. On January 30, 2003, Wilson served his notice of appeal.
Because Wilson filed his notice of appeal more than 30 days after the trial court rendered its order denying the motion to mitigate, the appeal is not timely. See Fla. R.App. P. 9.140(3); Downs v. State, 700 So. 2d 789 (Fla. 2d DCA 1997). Even if the notice had been timely filed, we note that an order denying a defendant's motion to mitigate sentence is a non-appealable order. See Adams v. State, 800 So. 2d 741 (Fla. 5th DCA 2001).
DISMISSED.
THOMPSON, C.J., SAWAYA and MONACO, JJ., concur.